—In a proceeding pursuant to CPLR article 78 to review the respondents’ disqualification of the petitioner’s application to become a Nassau County Police Officer and to direct the respondents to find the petitioner immediately qualified for appointment as a Nassau County Police Officer, the petitioner appeals from (1) a judgment of the Supreme Court, Nassau County (Lockman, J.), dated February 28, 1996, which denied the petition and dismissed the proceeding, and (2) an order of the same court, dated December 17, 1997, which, upon renewal, adhered to its prior determination.
Ordered that the appeal from the judgment is dismissed, as it was superseded by the order made upon renewal; and it is further,
Ordered that the order is affirmed; and it is further,
Ordered that one bill of costs is awarded to the respondents.
We reject the petitioner’s contention that the Supreme Court erred in denying his petition without conducting a hearing (see generally, Matter of Johnson v Katz, 68 NY2d 649; Matter of Bonacci v Quinones, 124 AD2d 659). Furthermore, upon our review of the record, we find that the respondents’ determination on the petitioner’s application to become a Nassau County Police Officer was not arbitrary or capricious. Rosenblatt, J. P., O’Brien, Sullivan, Krausman and Florio, JJ., concur.